Citation Nr: 0911837	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  06-12 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial rating for gastroesophageal reflux 
disease (GERD), currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the Air Force from 
November 1965 to December 1985.

This matter is before the Board of Veterans' Appeals (Board) 
from a September 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington, 
which granted service connection for GERD and rated the 
disability as 10 percent disabling, effective May 3, 2004.  
The RO issued a notice of the decision in February 2005, and 
the Veteran timely filed a Notice of Disagreement (NOD) in 
July 2005.  The RO provided a Statement of the Case (SOC) in 
March 2006 and thereafter, in April 2006, the Veteran timely 
filed a substantive appeal.  

In February 2009, the Veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is associated with the claims 
folder. 

In February 2008, the Veteran filed a claim for service 
connection for hypertension and service connection for 
coronary artery disease secondary to service-connected GERD 
or hypertension.  He also filed a claim for a temporary 100 
percent evaluation for convalescence after having surgery for 
his GERD.  In addition, the Veteran filed a request to reopen 
his claim of service connection for bilateral hearing loss.  
The Board notes that other than providing VCAA notice in 
August and September 2008, the RO has not developed these 
claims.  Therefore, the Board refers these matters to the RO 
for appropriate action.

In a July 2005 statement, the Veteran appeared to raise an 
informal claim of service connection for a sleep disorder 
secondary to his service-connected GERD.  This issue is not 
developed for appellate consideration and is referred to the 
RO for appropriate action.   



Other Matter

In an April 2004 rating action, the RO granted service 
connection for tinnitus and awarded a 10 percent disability 
rating.  The Veteran filed a timely NOD in April 2004; his 
disagreement was specifically with the RO's failure to rate 
each ear as 10 percent disabling.  The RO denied the claim in 
a September 2005 administrative decision, correctly finding 
that there is no provision in VA law to establish a separate 
evaluation for tinnitus in each ear, and that the current 
regulations allow for a maximum rating of 10 percent for 
bilateral tinnitus.  See 38 C.F.R. § 4.87, Diagnostic Code 
6260 (2008); Smith v. Nicholson, 451 F.3d. 1344 (Fed. Cir. 
2006).  There has been no further reference to tinnitus from 
the Veteran or his representative.  Under these 
circumstances, a claim for a rating in excess of 10 percent 
for tinnitus is not in appellate status.


FINDINGS OF FACT

The Veteran's service-connected GERD with hiatal hernia is 
manifested by persistently recurrent epigastric distress with 
dysphagia and regurgitation accompanied by substernal, arm 
and shoulder pain productive of considerable impairment of 
health; it is not productive of material weight loss, 
hematemesis or melena with moderate anemia productive of 
severe impairment of health.












CONCLUSION OF LAW

The schedular criteria for an initial 30 percent schedular 
rating for GERD, but no more than 30 percent, have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 
4.10, 4.20, 4.114, Diagnostic Code 7399-7346 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2006).

In the instant case, the Board has rendered a decision in 
favor of the Veteran, finding that an initial rating of 30 
percent for his GERD is warranted.  As the Veteran 
specifically requested an increase to 30 percent for his GERD 
on appeal, this decision represents a full grant of the 
benefit sought and further discussion of the VCAA duties is 
unnecessary at this time.






II. Law and Regulations

a. Calculation of Disability Ratings

38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. 
§ 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating Disabilities 
. . . for evaluating the degree of disabilities  in claims 
for disability compensation . . . and in eligibility 
determinations."  The provisions contained in the rating 
schedule approximate the average impairment in  earning 
capacity in civil occupations resulting from a disability.  
38 C.F.R. 
§ 3.321(a); accord 38 U.S.C.A. § 1155 ("The ratings shall be 
based, as far as practicable, upon average impairments of 
earning capacity resulting from such  injuries in civil 
occupations").  Separate diagnostic codes pertain to the 
various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  

By a September 2004 rating action, the RO granted the 
Veteran's claim of entitlement to service connection for 
GERD.  The RO assigned a 10 percent disability rating under 
Diagnostic Code 7346.

There is no diagnostic code that is directly on point for 
GERD.  However, when an unlisted condition is encountered, it 
is permissible to rate that condition under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology, are 
closely analogous.  See 38 C.F.R. § 4.20 (2008).  The Board 
concurs with the RO's finding that hiatal hernia is closely 
related to GERD.

Under Diagnostic Code 7346, a maximum evaluation of 60 
percent is assignable for symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia; or other symptoms combinations productive of severe 
impairment of health.  A 30 percent evaluation is assignable 
for persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A 10 percent evaluation 
is assignable when there are two or more symptoms for the 30 
percent evaluation of less severity.  38 C.F.R. § 4.114,  
Diagnostic Code 7346 (2008). 

b. Fenderson Appeal

In the instant case, the Veteran has challenged the initial 
disability rating for GERD, as opposed to having filed a 
claim for an increased rating.  See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999) (noting distinction between 
claims stemming from an original rating versus increased 
rating).  The Veteran thus seeks appellate review of the RO's 
initial disability rating because of his dissatisfaction with 
the 10 percent rating.  See id.  

In a Fenderson appeal, separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" rating.  Id. at 126.  The Board further 
notes that the rule that "the present level of disability is 
of primary importance," does not apply to a Fenderson appeal.  
Id. (recognizing that this rule "is not applicable to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability") 
(internal quotation marks omitted); cf. Francisco v. Brown, 7 
Vet. App. 55, 58 (1994) (applying rule in increased rating 
case).  Instead, the Board gives consideration to all the 
evidence of record from the date of the veteran's claim.  
Fenderson, 12 Vet. App. at 126-27.   Additionally, "[w]hen 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability such doubt will be  resolved in favor of the 
[veteran]."  38 C.F.R. § 4.3.  "Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating."  
38 C.F.R. § 4.7. 
c. Standard of Proof 

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).

III. Analysis

a. Factual Background

Service treatment records show a diagnosis of GERD after 
numerous complaints of acid reflux, indigestion, dyspepsia, 
and chest pain.  Cardiac involvement was ruled out.  
Treatment included antacids and prescription medications.

Private Provider Records

The Veteran was diagnosed with gastritis in February 1989.

The Veteran was treated for burning chest pain in February 
1992.

In December 2000, the Veteran presented to the emergency room 
on two separate occasions.  The first time he complained of 
an acid-feeling in the substernal area for four hours.  He 
reported a long history of heartburn.  The diagnosis was 
gastritis with esophageal reflux and spasm.  He was 
prescribed Zantac and Prilosec.  The second time he reported 
severe epigastric, subxiphoid and substernal chest pain, 
which he rated 10/10.  No hernias were found upon 
examination.  The diagnosis was GERD.  He was prescribed 
sublingual nitroglycerin for severe pain and instructed to 
continue on Prilosec and Zantac.

January 2001 records indicate that the Veteran had a history 
of dysphagia, as well as intermittent episodes of substernal 
heartburn for the past several years.  He reported rare 
episodes of free reflux and some mild throat soreness.  Past 
medical history included a small hernia in the left inguinal 
region.  The doctor recommended an upper endoscopy.  

August 2002 records indicate that the Veteran was treated for 
GERD.  Zantac was discontinued and Aciphex was prescribed.

January 2003 records indicate that the Veteran was doing well 
on medication.

A February 2005 letter from P.M.C. (initials used to protect 
privacy), M.D., indicates that an upper endoscopy was 
performed, which showed esophageal spasm and a hiatal hernia.  
The doctor recommended that the Veteran continue the Aciphex 
and gave him diet recommendations.

A March 2005 letter from Dr. P.M.C. indicates that the 
Veteran's chest pain was "probably related to stress from 
breaking up with a long-term relationship."  He was 
instructed to continue on Aciphex.

October 2005 records indicate that the Veteran was treated 
for chest pain of seven years' duration, which radiated from 
the left shoulder to the precordium.

In May 2006, the Veteran was diagnosed with coronary artery 
disease and underwent a left cardiac catheterization.

In June 2006, the Veteran reported recent GERD symptoms.

January and April 2007 records indicate that the Veteran's 
GERD was well controlled with medication.

A June 2007 record indicates that the Veteran inquired about 
surgical treatment for his GERD.  He took Omeprazole, which 
controlled his symptoms "for the most part" except for 
occasional break through chest pain.  The Veteran also 
reported mild dysphagia. 

August 2007 records indicate that an upper GI showed 
moderately severe reflux.  The doctor stated that the 
Veteran's symptoms "are fairly controlled but not great."

A November 2007 private provider record reveals that the 
Veteran's epigastric chest tightness resolved after 
undergoing another hiatal hernia surgery.  These records also 
indicate that the Veteran has CAD with angina pectoris.

January 2006 VA Examination 

The Veteran complained of difficulty swallowing, pain above 
the stomach, arm pain, heartburn, pain behind the breastbone, 
reflux, and regurgitation.  He indicated that these symptoms 
lasted anywhere from 1 to 4 hours.  The Veteran reported 
flare-ups three times a day, lasting 2 to 5 hours, and 
reported 20 attacks within the past year.  He described the 
pain as continuous.  Standing and sitting made it worse.   He 
stated that it was "difficult to perform any duties" and 
related that he lost time from work three times per year due 
to the severe pain behind the breastbone.  The clinician 
noted tenderness in the epigastrium upon physical 
examination.  The diagnosis was GERD.  The clinician noted 
that this condition did not cause significant anemia or 
malnutrition.

June 2007 VA Examination

This examination was performed by the same doctor who 
performed the January 2006 examination.  The Veteran 
complained of difficulty swallowing, pain above the stomach, 
heartburn, pain behind the breastbone, reflux, regurgitation, 
and back pain.  He indicated that these symptoms occur "at 
any time, any place."  The Veteran described himself as 
physically active and stated that his GERD had impaired his 
activities.  He took Gaviscon, Zantac, and Omeprazole.  The 
Veteran reported flare-ups twice a day and as often as three 
in one month, lasting 1 to 3 hours, and reported 12 or 13 
attacks within the past year.  When a flare-up occurred he 
tried to lie down and relax.  The Veteran indicated that he 
worked as an equipment operator and that he had to stop work 
during a flare-up.  However, sometimes he continued working 
despite being in a great deal of pain in order to get the job 
done.  A physical examination revealed no change.  However, 
the clinician noted that this condition had become worse 
since the Veteran's initial claim.

August 2008 VA Examination

The Veteran complained of dysphagia, heartburn, epigastric 
pain, scapular pain, arm pain, reflux and regurgitation, 
nausea, vomiting, tightening of the chest, and cramping in 
the stomach.  These symptoms occur intermittently, as often 
as two times per week, with each occurrence lasting four 
hours.  The number of attacks within the past year was 100.  
The ability to perform daily functions during flare-ups is 
not limited.  The current treatment is Omeprazole as needed.  
The Veteran also complained of difficulty sleeping with the 
reflux, and indicated that his eating habits and diet have 
changed.  He denied haematemesis.  The examiner noted that 
this condition does not affect general body health or body 
weight.  He further noted that the Veteran's nutritional 
status was adequate.  There was no tenderness on palpation of 
the abdomen.  The diagnosis was GERD and status post 
laproscopic surgery for hernia repair with Nissen 
Fundiplication.  The examiner's rationale included (1) the 
Veteran's complaints and history, and (2) findings on exam 
and history consistent with the diagnosis.  The examiner 
determined that the Veteran's condition does not cause 
significant anemia or malnutrition.  The examiner noted that 
the Veteran retired as a heavy equipment operator in November 
2007 and that the effect of this condition on the Veteran's 
daily activity is not limited.

Buddy Statements 

The claims file contains several March 2006 buddy statements.  
C.T.E. stated that the Veteran's chest pain from a hiatal 
hernia prevented him from fishing during a vacation.  A.E. 
indicated that the Veteran's stomach disorder and heartburn 
had worsened, and that stomach pain caused him to miss out on 
recreational activities.  The Veteran's sister indicated that 
the Veteran takes an excessive amount of antacids.

The Veteran's Statements

In a July 2005 statement, the Veteran complained of chest and 
stomach pain.  

In March 2006 correspondence, the Veteran claimed that the 
pain in the left side of his chest and shoulder was 
continuous.  He described the pain as feeling like a dull 
stomachache, then traveling up behind the breastbone with a 
tightness or cramping sensation.  The Veteran stated that 
"sometimes the pain is more severe, but it is always 
there."  He related the occurrence of several of these 
attacks in June and July 2005.

In an April 2006 correspondence, the Veteran stated that he 
"sometimes get[s] the sensation of a lump" in his lower 
throat, which often leads to coughing, gagging, and spitting 
up.  He further stated that he sometimes gets pain behind his 
breastbone while at work, and that he must take a break until 
it subsides.

In a February 2008 correspondence, the Veteran stated that he 
still takes medication and has pain in his left shoulder 
area.

In a September 2008 correspondence, the Veteran stated that 
his chest pain and left shoulder pain are ongoing.

During the February 2009 video conference hearing, the 
Veteran testified that he has ongoing shoulder pain for which 
he takes prescription pain medication.  He stated that he has 
trouble swallowing certain foods and experiences occasional 
regurgitation.  The Veteran indicated that he takes 
prescription medication for these symptoms.  He no longer has 
vomiting since the hiatal hernia surgery.  The Veteran also 
testified that his weight has remained constant.

b. Discussion

The Veteran contends, in essence, that his service-connected 
GERD is more disabling than currently evaluated.  He 
specifically asserts that the criteria for a 30 percent 
rating are met.  The Board agrees.  The record reflects that 
the Veteran has persistently recurrent epigastric distress 
with dysphasia, occasional regurgitation, and substernal, arm 
and shoulder pain.  While there is evidence of intermittent 
relief with medications, the preponderance of the evidence is 
against a finding that his symptoms are adequately controlled 
with such treatment and the medical evidence overall shows 
considerable impairment of health.  The Board is cognizant of 
recent treatment records that associate the Veteran's chest 
pain with CAD, which is not service-connected.  However, 
medical evidence is required to permit the Board to determine 
the degree of disability attributable to the service-
connected as opposed to the nonservice-connected disorder.  
See Waddell v. Brown, 5 Vet. App. 454 (1993).  In Mittleider 
v. West, 11 Vet. App. 181 (1998), the Court held that 
regulations require that when examiners are not able to 
distinguish the symptoms and/or degree of impairment due to a 
service-connected disability (here GERD) from any other 
diagnosed disorder (in this case nonservice-connected CAD), 
VA must consider all symptoms in the adjudication of the 
claim.  Here, the Board is unable to make such a distinction.  
Moreover, the number of out-patient clinic visits and various 
antacids and other medications that have been tried to 
control the Veteran's symptoms in recent years is consistent 
with persistently recurrent epigastric distress.  In view of 
the foregoing, the criteria for a 30 percent rating have been 
met.  See 38 C.F.R. § 4.71a, Diagnostic Code 7346.

As to a rating in excess of 30 percent, while the Veteran has 
suffered from vomiting in the past, his GERD is not 
manifested by material weight loss, hematemesis, or melena.  
The Board notes that the Veteran testified his weight has 
remained constant over the years.  Thus, the Veteran's GERD 
does warrant a 60 percent rating under Diagnostic Code 7346. 









ORDER

Entitlement to a 30 percent disability evaluation for GERD, 
but no more than 30 percent, is granted, subject to the law 
and regulations applicable to the payment of monetary 
benefits.



______________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


